

114 HCON 177 IH: Supporting the goals and ideals of World AIDS Day.
U.S. House of Representatives
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 177IN THE HOUSE OF REPRESENTATIVESDecember 1, 2016Ms. Lee (for herself, Ms. Kelly of Illinois, Ms. Wasserman Schultz, Ms. Roybal-Allard, Mr. Pascrell, Ms. Wilson of Florida, Mr. Sires, Mr. Price of North Carolina, Ms. Clarke of New York, Ms. Adams, Mr. Takano, Ms. Speier, Mr. Ellison, Mr. Cicilline, Ms. Bass, Mr. Deutch, and Ms. Jackson Lee) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONSupporting the goals and ideals of World AIDS Day.
	
 Whereas the Joint United Nations Programme on HIV/AIDS (UNAIDS) estimates that since the identification of AIDS in 1981, about 78,000,000 people have been infected with HIV, and more than 35,000,000 people have died of AIDS worldwide;
 Whereas in 2015, UNAIDS estimated that 2,100,000 people were newly infected with HIV, 17,000,000 people living with HIV (46 percent of the total) had access to antiretroviral therapy, and 1,100,000 people died of the disease;
 Whereas worldwide, 36,700,000 people are living with HIV, only 54 percent of which know they are infected;
 Whereas progress has been made globally in reducing mother-to-child transmission of HIV, with new infections among children declining 50 percent since 2010;
 Whereas progress in reducing new HIV infections among adults has slowed since 2010, remaining static at 1,900,000 new infections each year;
 Whereas young women and adolescent girls bear a disproportionate burden of HIV worldwide; Whereas in 2015, 7,500 girls and young women aged 15 to 24 were infected with HIV every week;
 Whereas low-income and middle-income countries continue to bear the brunt of the AIDS pandemic with Sub-Saharan Africa serving as the home of 69 percent of all adults and children living with HIV, 56 percent of whom are women and girls;
 Whereas people living with HIV/AIDS are frequently susceptible to other infections, such as hepatitis C and tuberculosis;
 Whereas according to the World Health Organization (WHO), at least one-third of those living with HIV are infected with latent tuberculosis, which remains the leading cause of death among people living with HIV;
 Whereas the Centers for Disease Control and Prevention (CDC) estimates that in the United States, 1,200,000 people are living with HIV and 13 percent of those are not aware of their status;
 Whereas more than 698,000 people have died of AIDS in the United States from the beginning of the HIV/AIDS epidemic, including more than 13,000 in 2013;
 Whereas each year nearly 50,000 people become newly infected with HIV in the United States; Whereas women of color are disproportionately affected by HIV in the United States;
 Whereas the CDC estimates that African-Americans account for almost half (45 percent) of all new infections and represent more than one-third of all people living with HIV in the United States, despite comprising just 12 percent of the population;
 Whereas in the United States, African-American women are 18 times more likely to become newly infected with HIV than White women, and Hispanic women are 5 times more likely to have AIDS than non-Hispanic White women;
 Whereas among all women diagnosed with HIV in 2014, an estimated 62 percent were African-American, 18 percent were White, and 16 percent were Hispanic or Latina;
 Whereas in 2014, youth aged 13 to 24 accounted for more than 22 percent of all new HIV diagnoses in the United States, with nearly half of youth aged 18 to 24 unaware of their status;
 Whereas men who have sex with men (MSM), particularly young MSM of color, have represented an increasing share of new HIV infections over the past decade and each year MSM account for 78 percent of new infections among men and 63 percent of all new infections;
 Whereas the national opioid epidemic is a threat to a resurgence of HIV cases among people who inject drugs (PWID), with an estimated ten percent of new cases attributable to injection drug use;
 Whereas in order to address the HIV/AIDS epidemic in the United States, the Ryan White HIV/AIDS Treatment Extension Act of 2009 was enacted into law on October 30, 2009, reauthorizing Federal HIV/AIDS care and treatment programs for 4 years and making funding available to United States metropolitan areas, States, and service providers to assist affected families and persons living with HIV/AIDS with healthcare and support services;
 Whereas to further focus attention on the HIV/AIDS epidemic among minority communities in the United States, in 1998, Congress and the Clinton Administration created the Minority AIDS Initiative to provide funds to State and local institutions and organizations to best serve the healthcare costs and support the needs of racial and ethnic minorities living with HIV/AIDS;
 Whereas the Office of National AIDS Policy (ONAP) released an update of the National HIV/AIDS Strategy targeting reducing new infections, increasing access to care, reducing disparities, and achieving a more coordinated response by 2020;
 Whereas in 2003 with bi-partisan leadership from President Bush, Congress created the President’s Emergency Plan for AIDS Relief (PEPFAR), the largest commitment in history by a country to combat a single disease;
 Whereas to address the global HIV/AIDS epidemic, in 2000, Congress passed the Global AIDS and Tuberculosis Relief Act, providing the first contribution and the founding framework for what became the Global Fund to Fight AIDS, Tuberculosis, and Malaria, which provides grants to developing countries to combat the 3 diseases;
 Whereas since the Global Fund was created in 2002, donors have pledged more than $33,000,000,000 in funding, of which $10,687,341,803 has been donated by the United States;
 Whereas as of December 2015, the Global Fund has supported treatment to over 8,000,000 people for HIV/AIDS, directly observed treatment to 13,200,000 people for tuberculosis, and over 548,000,000 insecticide treated nets to fight malaria;
 Whereas in order to further address the global HIV/AIDS epidemic, in 2013, Congress extended the President's Emergency Plan for AIDS Relief (PEPFAR) through 2018 with the PEPFAR Stewardship and Oversight Act of 2013 to continue to address HIV, tuberculosis, and malaria;
 Whereas, as of September 30, 2015, PEPFAR had supported life-saving treatment for 9,500,000 men, women, and children and in FY2015 supported the prevention of mother-to-child HIV transmission during 14,700,000 pregnancies, and had facilitated care for more than 5,500,000 orphans and vulnerable children;
 Whereas as a result of these and other efforts, the rate of new infections among children in the 21 countries in sub-Saharan Africa that have been most impacted by the epidemic has declined by 60 percent since 2009, due in part to the expansion of HIV/AIDS prevention and treatment programs;
 Whereas in September 2015, the world adopted the 2030 Agenda for Sustainable Development and the Sustainable Development Goals and the global community collectively committed to a goal of ending the HIV/AIDS epidemic by 2030;
 Whereas the concept of World AIDS Day originated at the 1988 World Summit of Ministers of Health on Programmes for AIDS Prevention and was established to focus attention on the HIV/AIDS pandemic;
 Whereas December 1 is now recognized as World AIDS Day and has been recognized by governments, international organizations, and charities around the world; and
 Whereas World AIDS Day 2016 is focused on ending AIDS by the year 2030 and to fast track the end of the AIDS epidemic by providing universal access to HIV/AIDS prevention, treatment, care, and support programs and the fundamental need to support and protect human rights for all people, particularly vulnerable and marginalized populations, in order to achieve this goal: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of World AIDS Day and recognizes the 28th anniversary of observing this day;
 (2)commends the President, State, and local governments, including their public health agencies, for recognizing this day, for publicizing its importance among their communities, and for encouraging individuals to undergo testing for HIV;
 (3)commends national, State, and local media organizations for carrying messages in support of World AIDS Day;
 (4)supports continued funding for prevention, care, treatment services, and research programs for persons living with HIV/AIDS in the United States including, through the Ryan White HIV/AIDS Treatment Extension Act, the Minority HIV/AIDS Initiative, the Centers for Disease Control and Prevention, the National Institutes of Health, the Substance Abuse and Mental Health Services Administration, the Office of Minority Health, and the Office of the Secretary of Health and Human Services;
 (5)supports the implementation of the National HIV/AIDS Strategy for the United States: Updated to 2020 (NHAS) and achieving the goals within the NHAS Federal Action Plan;
 (6)supports continued funding for PEPFAR and the Global Fund to Fight AIDS, Tuberculosis, and Malaria to provide prevention, care, and treatment to combat HIV/AIDS in low-income and middle-income countries;
 (7)supports the goal of providing universal access to comprehensive HIV/AIDS prevention, treatment, care, and support programs;
 (8)supports the goal of protecting human rights for all people, including vulnerable and marginalized populations such as MSM, people who inject drugs, and sex workers; and
 (9)supports efforts to address the factors that make populations vulnerable to HIV/AIDS by combatting poverty and hunger, expanding educational opportunities for children, and empowering women and girls.
			